Citation Nr: 0833289	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran whose 
active military service extended from June 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died in March 2005 at the age of 80; end 
stage lung disease with respiratory failure was certified as 
the cause of death.

2.  An August 1996 rating decision showed that, at the time 
of his death, the veteran was not service-connected for any 
disability.

3.  The medical evidence of record reveals that the veteran's 
diagnosed lung disease was chronic obstructive pulmonary 
disease (COPD) and emphysema, with a long history of smoking.  

4.  The service medical records reveal no evidence of 
exposure to asbestos, or the presence of any lung disorder.  

5.  There is no competent medical evidence linking COPD, 
emphysema, or any other lung disease to active service or any 
alleged exposure to asbestos during active service.  

6.  The veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death, and he was not permanently and totally disabled as a 
result of his service-connected disabilities at the time of 
death.

7.  Service connection for the cause of the veteran's death 
has been denied; the veteran's death was not due to or the 
result of any event, injury, or disease of service origin.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.302, 3.303, 3.312 (2007).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met.  38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This notice was provided to the appellant in 
letters dated August and September 2005.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Although, this 
information was not specifically provided to the appellant, 
the Board notes that the veteran was not service-connected 
for any disability at the time of his death.  Moreover, the 
prior notice did provide the information with respect to the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Accordingly, 
the appellant is not prejudiced by the lack of this 
notification.

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, including the statement of the case, that she clearly 
has actual knowledge of the evidence she is required to 
submit in this case.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
the claims.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; service medical records, service personnel 
records; private medical records; VA medical records; and a 
VA medical opinion.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the claim for service connection for 
the cause of the veteran's death and entitlement to burial 
benefits.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2007).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos related 
pulmonary disability; and, if so, (3) whether the current 
disability is etiologically related to the alleged asbestos 
exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) [hereinafter "DVB Circular"], that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 
(M21-1).  Subsequently, VA has reorganized and revised this 
manual into its current electronic form M21-1MR.  While the 
form has been revised, the information contained therein has 
remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In the instant case, the appellant asserts that the veteran 
died as a result of an asbestos related lung disorder which 
was the result of exposure to asbestos during active service 
over half a century earlier.  

The evidence contained in the death certificate reveals that 
the veteran died in March 2005 at the age of 80.  End stage 
lung disease with respiratory failure was certified as the 
cause of death.  The manner of death was indicated as 
"natural," and no autopsy was conducted.  While the death 
certificate does not identify the specific lung disease that 
the veteran suffered, the overwhelming amount of other 
medical evidence of record clearly identifies that the 
veteran was diagnosed with COPD and emphysema, with a long 
history of smoking.  This diagnosis is confirmed in a number 
of private and VA medical records dated from approximately 
2002 until the veteran's death in 2005.  

In this case, service records show the veteran had active 
military service from June 1943 to March 1946.  He served in 
the Army during World War II in the European Theater of 
operations.  The appellant asserts that the veteran was 
exposed to asbestos during service and that this caused his 
death.  

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to occupational 
asbestos exposure.  It states that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the raw 
materials are produced.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, f. 

The advisory information further states that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers. During World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties were used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the potentially long latent period between first exposure and 
development of disease.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, g.  

The Board notes that the veteran most certainly was deployed 
to Europe during service aboard troop ships, and that ships 
during that period of time were constructed with asbestos 
insulation.  However, there is no evidence of record which 
establishes that the veteran, as a passenger aboard a ship 
for a short period of time, had any significate asbestos 
exposure.  

The veteran's service medical records are of record.  There 
is no indication in any of the service medical records that 
the veteran had any diagnosis of any lung disorder during 
active service.  His March 1946 separation examination report 
reveals that his lungs were normal and that chest x-ray 
examination was negative for any abnormality.  

There is no medical evidence of any asbestos related lung 
disability.  Rather, all of the medical evidence of record 
indicates diagnoses of COPD and emphysema which has not been 
related by competent and probative evidence to claimed 
asbestos exposure in service.  A March 2003 private medical 
record even indicates that the veteran was still smoking at 
that point, despite the diagnosis of COPD.  The final 
diagnoses listed in the terminal hospitalization report were:  
(1) ventilator dependent respiratory failure, (2) status post 
code aspiration pneumonia with left pneumothorax, (3) left 
7th and 8th rib fracture, (4) acute renal failure, (5) septic 
shock with multiorgan failure, (6) hypocalcemia, (7) anemia, 
and (8) abnormal liver function tests.  At the time of 
admission, he was noted to have a past medical history for 
chronic obstructive pulmonary disease, cor pulmonale status 
post fungal infection of the right upper lobe, carcinoma of 
the esophagus status post chemotheraphy, atrial fibrillation, 
and congestive heart failure with a pacemaker.

The appellant submitted a letter from the veteran's private 
physician.  This letter states that the veteran medical 
records were reviewed and the he was deceased and that the 
"cause of death was end stage lung disease with chronic x-
ray changes.  These changes may have been brought by 
asbestos.  It has become apparent he served on military 
transport ships with significant asbestos lining.  He also 
was in the battle of Ardennes (extreme cold weather 
exposure)."  

The Board does not find this letter from the physician 
persuasive as it contains no rationale for the opinions 
expressed.  Specifically, the letter indicates only that end 
stage lung disease "may" have been brought on by asbestos.  
The physician did not indicate how COPD, emphysema, or any 
other lung disease noted in the medical records is related to 
claimed asbestos exposure in service.  Moreover, there is no 
rationale provided as to how cold weather exposure many 
decades earlier caused or contributed the veteran's fatal 
lung disease.  

The preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The veteran 
was not service-connected for any disability, and a service-
connected disability did not cause his death.  The evidence 
clearly shows that the veteran died almost 60 years after he 
separated from military service at the age of 80 years old.  
He was diagnosed as having COPD, with a long history of 
smoking and he continued to smoke even after he was diagnosed 
with his lung disease.  There is no probative medical 
evidence linking the fatal respiratory conditions to military 
service, or to any alleged asbestos exposure during service.  
As there is no basis for establishing service connection for 
the fatal respiratory conditions, there is no basis for a 
finding that a service-connected disability caused or 
contributed to cause his death.  Accordingly, service 
connection for the cause of death is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.

III.  Burial Benefits

The evidence of record reveals that the veteran was not 
service-connected for any disability at the time of his 
death.  He was not in receipt of VA compensation or VA 
pension benefits at the time of his death.  As noted in 
section II above, service connection for the cause of the 
veteran's death has been denied.  

Surviving spouses are entitled to burial allowances at 
differing rates when certain conditions are met.  
Specifically, if a veteran's death is the result of a 
service-connected disability, burial benefits in an amount 
not to exceed $2,000 may be paid.  38 U.S.C.A. § 2307 (West 
2002 & Supp. 20077); 38 C.F.R. § 3.1600(a) (2007).  If a 
veteran's death is not the result of a service-connected 
disability, however, benefits currently in an amount not to 
exceed $300 may be granted if, at the time of his death, the 
veteran was in receipt of pension or compensation.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

If a veteran's death is not service-connected, as is the case 
here, entitlement to a burial allowance is based upon the 
following conditions: (1) at the time of death, the veteran 
was in receipt of pension or compensation; or, (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of 
a reopened claim there is sufficient prima facie evidence of 
record on the date of the veteran's death to show 
entitlement; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

At the time of his death, service connection was not in 
effect for any disability.  As explained above, the veteran 
was not in receipt of pension. Condition (1), therefore, is 
not met.  There is no evidence in the file of a pending claim 
for pension or compensation at the time of his death. 
Condition (2) is not met.  Lastly, a review of the file 
demonstrates that while the deceased was a veteran of World 
War II, his body was not being held by a state.  Nor was he 
discharged from service for a disability incurred or 
aggravated in the line of duty.  Condition (3) is not met.  
As the conditions for entitlement to a burial allowance in 
cases of either a service-connected or a non-service-
connected death have not been met, by operation of law, the 
appellant's claim must be denied.

As a final matter, the Board notes that generally the agency 
of original jurisdiction has a duty to notify and assist the 
appellant under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist are 
not applicable. Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a service connected burial allowance is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


